Item 77C  Matters submitted to vote of security holders A Special Meeting of the Shareholders of the Resource Credit Income Fund (the Trust) was held on August 26, 2016 to approve a new management agreement between Resource Financial Fund Management, Inc. and the Trust, and the Proposal was voted on and approved by Shareholders of the Fund. The August 26, 2016 voting results were as follows: Matter Voter Type Shares To approve a new For management agreement between Resource Financial Against Fund Management, Inc. and Abstain the Trust.
